                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

COLONIAL OAKS ASSISTED LIVING CASE NO. 6:18-CV-01606
LAFAYETTE

VERSUS                                         JUDGE DOUGHTY

HANNIE DEVELOPMENT INC                         MAGISTRATE JUDGE HANNA

                            MEMORANDUM RULING

      Currently pending is the Defendant Hannie Development Inc.’s (Defendant)

Motion for Attorneys’ Fees and Costs [Doc. No. 75]. Also pending is the Plaintiff

Colonial Oaks Assisted Living Lafayette’s (Plaintiff) Motion to Dismiss Motion for

Attorneys’ Fees and Costs [Doc. No. 78]. For the reasons set forth herein, the

Defendant’s Motion for Attorneys’ Fees and Costs [Doc. No. 75] is DENIED as

premature, without prejudice, to the Defendant’s right to reassert the motion after

appeal. The Plaintiff’s Motion to Dismiss Motion for Attorneys’ Fees and Costs

[Doc. No.78] is GRANTED.

                                       Background

      On November 4, 2019, this Court issued final judgments, ruling in favor of

Defendant and dismissing Plaintiff’s claims in this lawsuit. [Doc No.’s 73 and 74].

On November 18, 2019, Defendant filed a Motion for Attorneys’ Fees and Costs

[Doc. No. 75], through which they seek an award of attorney fees and expenses as

the prevailing party in this matter.
      On December 2, 2019, Plaintiff filed a Notice of Appeal [Doc. No. 77],

thereby instituting an appeal to the U.S. Fifth Circuit Court of Appeals from this

Court’s November 4, 2019 judgments.         On December 3, 2019, Plaintiff filed a

Motion to Dismiss Motion for Attorneys’ Fees and Costs [Doc. No. 78], arguing that

the Defendant’s Motion for Attorneys’ Fees and Costs is premature.

                                 Law and Analysis

      In its Motion to Dismiss Motion for Attorneys’ Fees and Costs [Doc. No. 78],

the Plaintiff argues that since an appeal is pending, it would be more prudent for the

Court to decline to consider a motion for attorneys’ fees and costs until after the

appeal is completed, citing the Western District of Louisiana case of Trahan v.

Melancon, No. 6:14-cv-00722 (2017) U.S. Dist. Lexis 50552 (W.D. La. March 31,

2017).

      To the Motion to Dismiss Motion for Attorneys’ Fees and Costs, the

Defendant filed an Opposition [Doc. No. 83], arguing that it would be in the interest

of judicial economy for this Court to determine the attorneys’ fees and costs issue at

this time prior to the appeal to avoid having two different appeals.

      After having considered this matter, this Court believes that it would be in the

interest of judicial economy and prudent to wait and consider the attorneys’ fees and

costs issue after the appeal has been resolved. Therefore, the Plaintiff’s Motion to

Dismiss Motion for Attorneys’ Fees and Costs [Doc. No. 78] is GRANTED and
Defendant’s Motion for Attorneys’ Fees [Doc. No. 75], is DENIED as premature,

without prejudice, subject to the Defendant’s right to reassert the motion within sixty

(60) days after the appeal of the merits is resolved.

                                     Conclusion

      For the foregoing reasons,

      IT IS ORDERED that the Defendant’s Motion for Attorneys’ Fees and Costs

[Doc. No. 75], is DENIED as premature, without prejudice to the Defendant’s right

to renew the motion within sixty (60) days following the resolution of the appeal

currently pending before the Fifth Circuit Court of Appeals, and,

      IT IS FURTHER ORDERED that the Petitioner’s Motion to Dismiss

Motion for Attorneys’ Fees and Costs [Doc. No. 78] is GRANTED.

      Signed at Monroe, Louisiana this 27th day of December, 2019.



                                        ____________________________________
                                        TERRY A. DOUGHTY
                                        UNITED STATES DISTRICT JUDGE
